TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-18-00399-CR



                                      The State of Texas, Appellant

                                                   v.

                               Edmund Koko Kahookele, Appellee


                FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          NO. CR2017-356, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                               ORDER

PER CURIAM

                Appellant’s brief on appeal was originally due July 23, 2018. On counsel’s

motions, the time for filing was extended to September 21, 2018. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than October 18,

2018. No further extension of time will be granted and failure to comply with this order may

result in dismissal of this appeal.

                It is ordered on September 24, 2018.



Before Chief Justice Rose, Justices Pemberton and Field

Do Not Publish